DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the magnet from claims 7 and 10 and the hollow body from claims 7 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2, line 5, recites “of one portion relative to the other” which should be changed to --of one of the first portion or the second portion relative to the other-- to make the limitation more clear as to which portion the Applicant is referring to.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 4, recites “a longitudinal axis” which is indefinite because it is unclear what the difference is between the longitudinal axis from claim 2 and the longitudinal axis from claim 1, line 7.  How are the two longitudinal axii different from each other or related to each other?
Claim 4, lines 3-4, recites “the first element comprising a projecting end of the fixing screw” which is indefinite because claim 3, which claim 4 depends from, already discloses that the first element is a steering pin.  How can the first element be both a 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, and 9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koci (US 2017/0009647 A1).
Regarding claim 1, Koci discloses a connecting rod for an internal combustion engine, the connecting rod comprising:
a connecting rod head (40);
a connecting rod foot (44); and
a first portion (the top portion of 40) and a second portion (a bottom portion of 44) associated respectively with the head and the foot, the first portion and the second portion configured to slide relative to each other along a longitudinal axis (the axial centerline of 22) of the connecting rod so as to form a variable-length connecting rod (see Figures 2 and 3); and
an indexing device (54, the flanged portion of 44 that 54 engages) for the first and second portions, the indexing device configured to give the first and second portions a specific relative orientation, the indexing device comprising a first element (54) rigidly connected to the first portion and supported by the connecting rod head.

Regarding claim 3, Koci discloses that the second element is rigidly connected to the second portion through an extension (the tapered portion of 44 that is directly above the flanged portion of 44 that 54 engages).
Regarding claim 4, Koci discloses that the first element is a steering pin (54) oriented parallel to the longitudinal axis of the connecting rod and the second element is a part having a bore (the bore that 54 fits into), the bore having a size corresponding to a size of the pin.
Regarding claim 8, Koci discloses that the first element is a steering pin (54) oriented parallel to the longitudinal axis of the connecting rod and the second element is a part having a bore (the bore that 54 fits into), the bore having a size corresponding to a size of the pin.
Regarding claim 9, Koci discloses that the second element supports a target (any portion of the second element can be viewed as a target given the terms broadest reasonable interpretation) **[capable of being detected by a sensor, in order to determine an effective length of the connecting rod]**.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 5-7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dury et al. (US 10,626,791 B2) discloses placing a magnetic structure on a connecting rod, and having the magnetic structure read by a sensor to determine the effective compression ratio of the engine.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.